Exhibit 32.2 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTEDPURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Whitehall Jewelers Holdings, Inc. (the Company) on Form 10-K for the period ended February 2, 2008 as filed with the Securities and Exchange Commission on the date hereof (the Report), the undersigned, as Chief Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Peter Michielutti Peter MichieluttiExecutive Vice President andChief Financial Officer May 16, 2008
